Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him to 21/s to 7 years. The sole contention set forth in assigned counsel’s brief is that the sentence is harsh and excessive. Additionally, defendant contends in a pro se supplemental brief that the court erred in denying his motion to withdraw his guilty plea on the ground of ineffective assistance of counsel.
The contention that defendant should have been allowed to withdraw his guilty plea is not preserved for our review. Defendant did not formally move to withdraw his guilty plea or to vacate the judgment of conviction (see, CPL 220.60 [3]; 440.10 [1]). Moreover, defendant did not assert that defense counsel was ineffective or forced defendant to plead guilty, the contentions advanced in the pro se supplemental brief. In any event, there is no indication on this record that defendant was not afforded meaningful representation (see, People v Pascale, 48 NY2d 997, 998; People v Butler, 111 AD2d 404, 405). There is no merit to defendant’s challenge to the severity of the sentence. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Attempted Burglary, 2nd Degree.) Present— Denman, P. J., Pine, Fallon, Balio and Boehm, JJ.